Citation Nr: 0900997	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his November 2007 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board. The veteran was scheduled for a hearing, but 
prior to the date of the hearing, the veteran, in September 
2008, withdrew his request for a hearing.  There are no other 
hearing requests of record, so the Board deems his request 
for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  In an unappealed January 2000 rating decision, the RO 
denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.   

2.  Evidence added to record since the RO's January 2000 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, and when viewed by itself or in the context of 
the entire record, relates to a fact not previously 
established that is necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.  

3.  Left ear hearing loss disability was demonstrated on 
examination for entrance to service, on examination for 
separation from service, and on examination subsequent to 
service, and competent clinical evidence of record is in 
equipoise as to whether left ear hearing loss disability 
chronically increased in service.

4.  Right ear hearing loss disability was initially 
demonstrated on examination for separation from service, and 
competent clinical evidence of record is in equipoise as to 
whether current right ear hearing loss disability may be 
dissociated therefrom.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision that denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2008).

3.  Left ear hearing loss disability was aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1132, 
1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

4.  Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103A, 
5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

The Board notes that an April 2006 VCAA letter explained the 
evidence necessary to substantiate his petition to reopen the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  This letter also informed the 
appellant of what evidence was required to substantiate his 
claim for service connection.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, the April 2006 VCAA notification letter is 
compliant with Kent and Dingess/Hartman.  This letter 
specifically informed the veteran as to what evidence would 
be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The veteran was told to 
submit evidence pertaining to the reason his claim was 
previously denied, and the letter notified the veteran of the 
reason for the prior final denial (i.e., the element of the 
service connection claim that was deficient).  

Similarly, the April 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision in August 2006 was decided after the issuance of an 
initial VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), it was held that 
the threshold for normal hearing was from 0 to 20 decibels, 
and that higher threshold levels revealed some degree of 
hearing loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.

If a pre- existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service incurrence for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, 
and the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in February 2006, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
hearing loss disability was initially denied by the RO in a 
January 2000 rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the veteran's bilateral hearing loss included 
the veteran's service medical records.  

The veteran's service medical records reflect that the 
veteran had hearing loss disability of 40 decibels at 4000 
Hertz in the left ear at his January 1967 entrance 
examination.  Service medical records also indicate that the 
veteran's July 1969 separation examination report indicates 
that audiological evaluation showed hearing loss disability 
of 50 decibels at 4000 Hertz in both ears.  

The evidence added to the record subsequent to the RO's 
January 2000 decision includes VA clinical records which show 
that the veteran complained of a history of bilateral hearing 
loss, requiring hearing aids, as well as a July 2006 VA 
examination report.  The examination report indicates that 
the veteran had bilateral hearing loss disability with pure-
tone thresholds of 55 decibels at 3000 Hertz and 60 decibels 
at 4000 Hertz in the right ear and 40 decibels at 3000 Hertz 
and 50 decibels at 4000 Hertz in the left ear.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final RO decision in 2000.  The July 
2006 VA examination report and the veteran's VA clinical 
records are not cumulative and redundant of the evidence in 
the claims file at the time of the RO's January 2000 rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no post-service medical evidence of record 
demonstrating that the veteran had current bilateral hearing 
loss disability, which was incurred or aggravated during his 
military service.   

The records submitted by the veteran during the years since 
the January 2000 RO decision demonstrate current bilateral 
hearing loss disability, and reflects the severity of his 
current bilateral hearing loss.  The Board is mindful of the 
veteran's assertions that he is entitled to service 
connection for his current bilateral hearing loss because he 
had hearing loss during his service, and continued hearing 
loss since service.  The evidence of record at the time of 
the prior final denial in January 2000 reflected only that he 
had findings of left ear hearing loss upon entrance into 
service, and bilateral hearing loss at his separation 
examination.  However, when the additional evidence received 
subsequent to the final January 2000 RO decision, is 
considered in conjunction with the record as a whole, the 
record shows that the veteran had noise exposure and 
bilateral hearing loss during his service, that he has 
current bilateral hearing loss, and that the veteran is 
credible to report that he has continuously experienced 
bilateral hearing loss since service.  As such, the 
additional evidence, considered in conjunction with the 
record as a whole, raises a reasonable possibility of 
substantiating his claim for service connection for bilateral 
hearing loss.

In conclusion, the Board finds that new and material evidence 
has been received to reopen the veteran's previously denied 
claim for service connection for bilateral hearing loss.  

Having found that new and material evidence has been received 
to reopen the claim for service connection for bilateral 
hearing loss disability, the claim must be considered in 
conjunction with both the old and new evidence, de novo.  As 
the Board's adjudication of the reopened claim in this 
decision represents a complete grant of the benefit sought 
(i.e. service connection for bilateral hearing loss 
disability), there is no prejudice to the veteran by the 
Board's adjudication of the reopened claim de novo without 
remand to the RO for adjudication of the reopened claim on 
the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).  See also Soyini v. Derwinski, 1 Vet. App. 540 
(1991) wherein it was held that a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  .

The Board finds that the medical evidence of record supports 
the veteran's contention that he has left ear hearing loss 
disability that was aggravated in service, and right ear 
hearing loss disability that was incurred in service, due to 
noise exposure he experienced in service.  His service 
records show that his military occupational specialty (MOS) 
was a light weapons infantryman during his service.  
Additionally, these records indicate that the veteran had 
foreign service and received the Purple Heart and the Combat 
Infantryman Badge, which are indicative of combat exposure 
during his service.  See 38 U.S.C.A. § 1154(b).  As such, the 
Board finds that exposure to acoustic trauma in service is 
consistent with the circumstances of his service.  38 U.S.C. 
§ 1154(a) and (b) (West 2002).  

Moreover, results of his July 2006 VA audiology evaluation 
confirm he has sufficient hearing loss in both his ears to 
meet the threshold minimum requirements of 38 C.F.R. § 3.385 
to be considered an actual "disability."  The reported 
audiometric findings at that time revealed the veteran had 
auditory thresholds in the frequencies 3000 and 4000 Hertz of 
40 decibels or greater for each ear, with speech recognition 
scores of 94 percent bilaterally.  See 38 C.F.R. § 3.385 
(impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

As left ear hearing loss disability of 40 decibels at 4000 
Hertz was noted on examination for entrance into service in 
January 1967, a presumption of soundness as to left ear 
hearing loss on entrance to service does not apply.  38 
U.S.C.A. § 1111 (West 2002).  As noted above, if a pre- 
existing disorder is noted upon entry into service, the 
veteran cannot bring a claim for service incurrence for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  At the veteran's 
separation examination and the July 2006 VA examination, 
decreased hearing of 50 decibels at 4000 Hertz in the left 
ear was demonstrated.  This represents a chronic increase in 
the veteran's left ear hearing impairment.  Right ear hearing 
loss disability was initially demonstrated on examination for 
separation from service in July 1969, and was demonstrated on 
VA examination in July 2006.  Given that the RO conceded that 
the veteran received the Purple Heart and Combat Infantryman 
Badge, and that he had sufficient combat exposure during his 
service, the Board finds that such acoustic trauma has not 
been excluded by competent evidence as the cause of 
aggravation of his pre-existing left ear hearing loss 
disability, or etiology of his right hearing loss disability.  
Indeed, the opinion rendered in the July 2006 VA examination 
report was far from being clear or definitive.  The examiner 
gave the rather ambiguous opinion that the veteran's 
"tinnitus was initiated by military related noise" but that 
the veteran's claim for bilateral hearing loss was not 
supported by the data.  Therefore, the Board finds that the 
evidence of record is in equipoise, and with resolution of 
doubt in the veteran's favor, finds that service connection 
is warranted for bilateral hearing loss disability.

When the evidence favorable to the claims is considered, it 
is at least as likely as not that aggravation of the 
veteran's left ear hearing loss disability, and incurrence of 
right ear hearing loss disability, is attributable to noise 
exposure coincident with his military service.  Thus, service 
connection for bilateral hearing loss disability is 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, and 
the appeal to this extent is granted.

Service connection for left ear hearing loss disability is 
granted.

Service connection for right ear hearing loss disability is 
granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


